WALIvEB, J.
It is only by force of the statute that, in suits upon accounts, an ex parte itemized statement of the account, not proved in one of the ordinary modes of proof, but only verified by affidavit, is made legal evidence, under certain conditions fixed by the statute. The statute prescribes as a condition to the competency of such evidence that the plaintiff', at the time of bringing his suit, indorse on the summons and complaint, or other original process, the fact that the account is verified by affidavit. — Code, § 2773. No such indorsement was made in the present case. The objection on this ground to the admission in evidence of the account offered by the plaintiffs should have been sustained.
Beversed and remanded.